Title: To James Madison from Peter Minor, 15 September 1818
From: Minor, Peter
To: Madison, James


Dear Sir,
Ridgeway Sept. 15. 1818.
I have recieved your letter of the 7th. Inst. with its enclosures, which shall be duly attended to.
I comply with your request, by forwarding herewith half a dozen copies of the rules & regulations of Our Society, & the same number of copies of your Address. If a greater number of either would be acceptable, the stock on hand is sufficient to supply them. Of this you can inform me at the next meeting of our Society which will take [place] on the second monday in October. I hope we shall be then favoured with your attendance. Some interesting Memoirs will probably be read. Very respectfully, yr. Friend & Sert
P Minor
